DETAILED ACTION

Response to Amendment
1. 	Applicant’s amendment filed on August 4, 2021 (the “Amendment”) in response to the Office action mailed on May 4, 2021 does comply with the requirements of 37 CFR 1.173 applied to amendments in the reissue application of the U.S. Patent No. 8,227,797 B2 (the ‘797 patent).  The Amendments to the claims, see page 3 of the Amendment, have been entered.  The ‘797 patent’s original claims 1-5 have been canceled, and claims 6 and 7 are new or amended new claims.  Thus, claims 6 and 7 are pending, and are considered in this Office action.  Of which, Claim 6 is the only independent claim.
Response to Arguments
2. 	Applicant’s arguments, see pages 6-9 of the Amendment, with respect to the rejections of claims 6 and 7 under pre-AIA  35 U.S.C. § 102(b) recited on pages 4-7 of the Office action mailed on May 4, 2021, have been fully considered and are persuasive due to the amendments to the independent claim 6.  Therefore, the rejections of claims 6 and 7 have been withdrawn.
Allowable Subject Matter
3. 	Claims 6 and 7 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance: 
	The present invention is directed to a transparent display apparatus 10, see Figs. 3 and 4. The display apparatus forms a watch-type mobile terminal 100, see Figs. 5 and 6.  The watch-type mobile terminal provides: (i) a first screen 16 for displaying a phone mode image by blocking the light of watch background images by supplying the transparent display apparatus 10 with electric power, id. Fig. 5, and col. 4:57-63; and (ii) a second screen 17 for displaying a 10 with electric power, id. Fig. 6, and col. 5:8-10.  Particularly, 
	Regarding claim 6, which recites a watch-type electronic device comprising an electro-chromic layer (13) and a display (10), see Fig. 3, which identifies the uniquely distinct features: (i) wherein, the display for displaying a phone-mode screen (16) when the electro-chromic layer is opaqued by the power source being on, wherein a call is made with the phone-mode screen, and the time information is provided through the electro-chromic layer being transparent by the power source being off; and wherein the display includes: a transparent cathode (7), an insulating layer (11), first and second transparent Indium-Tin Oxide (ITO) layers (12, 14) stacked on an upper part of the insulating layer to deliver electromotive force onto an entire surface of the display and to transmit or block light of images according to the on/off state of the power source, and a substrate (15) stacked on the second transparent ITO (14); and (ii) wherein the electro-chromic layer is disposed between the first and second transparent ITO layers and includes transparent and colorless chemicals, and wherein the electro-chromic layer forms a black color when the power source is on. (See Claim 6, Figs. 3, 5 and 6). 
Whereas, the closest prior art references: 
● The Basturk et al. patent (U.S. Patent No. 6,600,527 B1) disclose a display apparatus 1 (a watch device 1) comprising two superimposed display devices including an upper display 24 and a lower display 26 made of different types of materials such as super twisted nematic (STN), or guest-host (GH) liquid crystals nematic, etc.., for displaying data in light color on a dark background or in a dark color on a light background, id. Figs. 1 and 2, and col. 3:29-46, and col. 4:29-58.  
28 for producing a chromatic inversion, id. Figs. 3-8 and col. 2:68 to col. 3:31.
● The Vincent et al. patent (U.S. Patent No. 6,879,424 B2) discloses an electrochromic display device comprising an electroactive composition layer 15 of an electrochromic materials capable of being transparent or opaque based on an on/off state of a power source, id. Fig. 1, abstract, col. 1:13-17, and col. 4:6-37.
 	However, the above cited closest prior art references, either singularly or in combination, fail teach or suggest the above-identified limitations of the claimed invention.
 	Regarding claim 7, which depends from its base claim 6, and is therefore allowable at least by the reasons noted above due to its dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Tran whose telephone number is (571)272-7760.  The examiner can normally be reached on M-F 8:00AM - 4:30PM.
6. 	All correspondence related to this Reissue examination proceeding should be directed:

By EFS: 	Registered users may submit via the electronic filing system EFS-Web, at   https://sportal.uspto.gov/authenticate/authenticateuserlocalepf.html.

By Mail to: 	Mail Stop  		Central Reexamination Unit 		Commissioner for Patents 		United States Patent & Trademark Office 		P.O. Box 1450 		Alexandria, VA 22313-1450
By FAX to:	(571) 273-9900 		Central Reexamination Unit
By hand:	Customer Service Window 		Randolph Building 		401 Dulany Street 		Alexandria, VA 22314
Telephone numbers for reissue/reexamination inquiries:
Central Reexamination Unit (CRU):   (571) 272-7705 
Any inquiry concerning this communication or earlier communications from the examiner, or as to the status of this proceeding, should be directed to the Central Reexamination Unit at telephone number (571) 272-7705.


Signed:

/HENRY N TRAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
September 15, 2021
									
						
Conferees:

/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992